Case: 2:18-cv-00157-ALM-EPD Doc #: 128 Filed: 02/21/20 Page: 1 of 2 PAGEID #: 1497




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


RONALD CLARK,

               Plaintiff,
                                                       Case No. 2:18-cv-157

       vs.                                             Chief Judge Algenon L. Marbley

                                                       Chief Magistrate Judge Elizabeth P. Deavers

PIZZA BAKER, INC., et al.,

               Defendants.

                                              ORDER

        This matter came before the Court on February 21, 2020 for a telephonic status

conference. With the exception of Defendants Precision Pizza and Lisa M. Burkett,1 counsel for

all parties appeared and participated in the conference.

       As discussed more fully during the conference, the parties have scheduled mediation for

March 11, 2020. To facilitate the mediation, the STAY of discovery previously imposed by the

Court (ECF No. 122) is EXTENDED to MARCH 24, 2020. The parties are DIRECTED to file

a joint status report updating the Court on the status, but not the substance, of their settlement

efforts on MARCH 13, 2020. If the parties are not able to resolve the case, the Court will lift

the stay and establish a pretrial schedule. In that event, the parties should anticipate an

aggressive schedule.




1
 Counsel for these Defendants contacted the Undersigned’s chambers during the conference. He
explained that he had technical difficulties and could not access the Court’s conference line.
Case: 2:18-cv-00157-ALM-EPD Doc #: 128 Filed: 02/21/20 Page: 2 of 2 PAGEID #: 1498




             IT IS SO ORDERED.



                                     /s/ Elizabeth A. Preston Deavers______
DATED: February 21, 2020             ELIZABETH A. PRESTON DEAVERS
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
